        Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 1 of 27
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     January 19, 2021
                                IN THE UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

GEORGIA FIREFIGHTERS’                                §
PENSION FUND, Individually and                       §
On Behalf of All Others Similarly                    §
Situated,                                            §
       Plaintiff,                                    §
                                                     §
v.                                                   §    CIVIL ACTION NO. H-20-0576
                                                     §
ANADARKO PETROLEUM                                   §
CORPORATION, et al.,                                 §
    Defendants.                                      §

                                            MEMORANDUM AND ORDER

           This securities case is before the Court on the Motion to Dismiss [Doc. # 60]

filed by Defendants Anadarko Petroleum Corporation (“Anadarko”), and R. A.

Walker, Robert G. Gwin, Robert P. Daniels, and Ernest A. Leyendecker III

(“Individual Defendants”), seeking dismissal of the Amended Complaint

(“Complaint”) [Doc. # 55] filed by Lead Plaintiffs Norfolk County Council as

Administering Authority of the Norfolk Pension Fund, Iron Workers Local # 580 Joint

Funds, and Building Trades United Pension Trust Fund (“Plaintiff”).1 Plaintiff filed



1
           The case was originally filed by Georgia Firefighters’ Pension Fund, and the caption
           reflects the original Plaintiff. However, by Order [Doc. # 41] entered May 15, 2020,
           the Court appointed Norfolk County Council as Administering Authority of the
           Norfolk Pension Fund, Iron Workers Local #580 Joint Funds, and Building Trades
           United Pension Trust Fund as Lead Plaintiffs.
P:\ORDERS\1-2020\0576MD.wpd   210119.1525
        Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 2 of 27




its Opposition [Doc. # 61] to the Motion to Dismiss, and Defendants filed a Reply

[Doc. # 62]. The Court has reviewed the full record and applicable legal authorities.

Based on this review, the Court denies the Motion to Dismiss.

I.         BACKGROUND

           Prior to its acquisition by Occidental Petroleum Corporation (“Occidental”) in

August 2019, Anadarko “was one of the world’s largest independent oil and natural

gas exploration and production companies.” Complaint, ¶ 2. Anadarko was publicly

traded on the New York Stock Exchange. See id. Defendant Walker was Anadarko’s

Chairman, President, and Chief Executive Officer (“CEO”). Defendant Gwin was

Anadarko’s Executive Vice President of Finance and Chief Financial Officer (“CFO”)

from May 2013 until November 2018. Defendant Daniels was Anadarko’s Executive

Vice President of International and Deepwater Exploration from May 2013 until he

retired in December 2016. Defendant Leyendecker was Senior Vice President of

Exploration Gulf of Mexico from February 2014 until he was promoted to Senior Vice

President of International Exploration in April 2015, then promoted to Executive Vice

President of International and Deepwater Exploration in August 2016. Walker, Gwin,

and Daniels were members of Anadarko’s Executive Committee.

           In early 2009, Anadarko discovered the “Shenandoah” oil field in the Gulf of

Mexico and began drilling appraisal wells. See id., ¶ 3. The Shenandoah field is


P:\ORDERS\1-2020\0576MD.wpd   210119.1525     2
        Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 3 of 27




located approximately 200 miles south of New Orleans and spans an area of

approximately 13,000 acres. See id., ¶ 26. “Anadarko operated the Shenandoah field

with a 30% working interest” with partners “ConocoPhillips (40% working interest),

Cobalt International Energy, L.P. (20% working interest), and Marathon Oil

Corporation (10% working interest).” Id., ¶ 28.

           Plaintiff alleges that based on the results of the “Shen 2” appraisal well in 2013,

“Defendants hailed the Shenandoah basin as ‘one of the largest discoveries in the

company’s history’ with ‘the potential to become one of the most prolific new areas

in the deep-water Gulf of Mexico.’” Id., ¶ 3. Plaintiff alleges that Defendants stated

that data acquired from Shen 2 indicated “excellent-quality reservoir and fluid

properties.” Id.

           Plaintiff alleges that Anadarko described the next appraisal well, Shen 3, “as

an even greater success” when, in reality, “Shen 3 was a dry hole.” See id., ¶ 4.

Plaintiff alleges that, notwithstanding the “bad information about Shenandoah,”

Defendants “continued to provide glowing reports quarter-after-quarter and for two

more appraisal wells in 2015 and 2016.” Id.

           Plaintiff alleges that “it was known internally” at Anadarko that appraisal well

Shen 4, drilled in 2015, “was ‘garbage.’” Id., ¶ 54. Plaintiff alleges specifically that

“Shen 4 showed poor results due to poor production and bottom-hole pressure and had


P:\ORDERS\1-2020\0576MD.wpd   210119.1525       3
        Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 4 of 27




relied on a bad model, leading to oil column content which had more water versus oil

than previously estimated.” Id. Plaintiff alleges that “data obtained from Shen 4

mandated a downward adjustment to Shenandoah’s size estimates [but] Defendants

elected to manipulate the data to maintain their exaggerated narrative without

revealing materially adverse known facts.” Id., ¶ 58. Plaintiff alleges that Defendants

manipulated the data by recalibrating Shenandoah maps “to hide known faults from

their partners so they could not detect or expose the scheme.” See id., ¶ 60. Plaintiff

alleges that Anadarko, through Leyendecker’s directives, “concealed data highly

relevant to an assessment of the size and overall economic analysis of Shenandoah”

and that the “true maps were not shown to Anadarko’s partners or to the public.” Id.

           Plaintiff alleges that Lea Frye, Anadarko’s Senior Reservoir Engineer and team

lead for the Shenandoah project, “repeatedly objected to Anadarko’s dissemination

of misleading information about Shenandoah and urged the Company to come clean

with investors.” Id., ¶ 6. Plaintiff alleges that as a reservoir engineer, “it was Frye’s

job to evaluate the size of an oil field resource to develop economic models.” Id.,

¶ 39. Plaintiff alleges that by February 2014, “Frye had assembled and presented

undeniable evidence that Anadarko was exaggerating Shenandoah’s potential to the

market.” Id., ¶ 6. Plaintiff alleges that in late April 2016, “Frye provided Defendants

with a detailed 20-page letter previewing much of the same information” she would


P:\ORDERS\1-2020\0576MD.wpd   210119.1525     4
        Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 5 of 27




later submit to the Securities and Exchange Commission (“SEC”) on May 6, 2016.

See id., ¶¶ 73-74. Frye resigned on May 18, 2016. Id., ¶ 75.

           Plaintiff alleges that Anadarko’s Risk Consistency Team (“RCT”) “served an

internal audit function by reviewing the exploration team’s methods for reporting on

resources to prevent ‘salesmanship and overly optimistic evaluations of exploration

prospects.’” Id., ¶ 66. Plaintiff alleges that the RCT was asked to examine the

Shenandoah project, specifically its size. See id. Plaintiff alleges that the RCT

determined that the “resource claims made by exploration executives needed a

significant downward adjustment.” Id., ¶ 67.

           Plaintiff alleges that “[e]ach new appraisal, and Anadarko’s own RCT findings

that the Shenandoah resource needed a significant downward adjustment, confirmed

Frye’s analysis.” Id., ¶ 6. Plaintiff alleges that Anadarko persisted in its refusal to

“level with investors.” Id. Plaintiff alleges that, instead, Anadarko continued “to

overstate Shenandoah’s size and economic viability, while concealing known adverse

information necessary to enable investors (and their partners) to avoid being

deceived.” Id., ¶ 67.

           On May 2, 2017, in its first quarter 2017 SEC Form 10-Q (“2017 10-Q”),

Anadarko disclosed “a $467 million impairment charge and expensed $435 million

in suspended exploratory well costs for Shenandoah.” See id., ¶ 7. Plaintiff alleges


P:\ORDERS\1-2020\0576MD.wpd   210119.1525    5
        Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 6 of 27




that this further validated the analyses prepared and provided to Defendants by Frye

and the RCT. See id. On May 3, 2017, Anadarko’s common stock price fell

approximately 8%. See id.

           On August 17, 2020, Plaintiff filed its Amended Complaint alleging in Count I

that Defendants violated Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and

Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5. Plaintiff alleges that

Defendants (a) engaged in a scheme to defraud; (b) “omitted to state one or more

material facts necessary” to make statements “not misleading;” and (c) engaged in a

fraudulent or deceptive act, practice, and course of business. See id., ¶ 174. In

Count II, Plaintiff alleges that the Individual Defendants violated Section 20(a) of the

Exchange Act, 15 U.S.C. § 78t(a), as controlling persons of Anadarko. Defendants

filed their Motion to Dismiss, which has been fully briefed and is now ripe for

decision.

II.        LEGAL STANDARDS FOR MOTION TO DISMISS § 10(b) CLAIMS

           A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure is viewed with disfavor and is rarely granted. Turner v. Pleasant, 663 F.3d

770, 775 (5th Cir. 2011) (citing Harrington v. State Farm Fire & Cas. Co., 563 F.3d

141, 147 (5th Cir. 2009)). The complaint must be liberally construed in favor of the

plaintiff, and all facts pleaded in the complaint must be taken as true. Harrington, 563


P:\ORDERS\1-2020\0576MD.wpd   210119.1525    6
        Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 7 of 27




F.3d at 147. The complaint must, however, contain sufficient factual allegations, as

opposed to legal conclusions, to state a claim for relief that is “plausible on its face.”

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Patrick v. Wal-Mart, Inc., 681 F.3d

614, 617 (5th Cir. 2012). A claim is “plausible on its face” when the plaintiff pleads

sufficient facts to enable the court to draw the reasonable inference that the defendant

is liable for the alleged misconduct. See Frye v. Anadarko Petroleum Corp., 953

F.3d 285, 290 (5th Cir. 2019). When there are well-pleaded factual allegations, a

court should presume they are true, even if doubtful, and then determine whether they

plausibly give rise to an entitlement to relief. Iqbal, 556 U.S. at 679.

           The basic elements of a § 10(b) claim involving publicly traded securities are:

(1) a material misrepresentation or omission, (2) in connection with the purchase or

sale of a security, (3) scienter by the defendant, (4) justifiable reliance by the plaintiff,

(5) damages; and (6) a causal connection between the material misrepresentation and

the loss, referred to a “loss causation.” See Lormand v. US Unwired, Inc., 565

F.3d 228, 238-39 (5th Cir. 2009). The Private Securities Litigation Reform Act

(“PSLRA”) imposes a heightened pleading requirement for two elements of a § 10(b)

claim – the misrepresentation and scienter elements. See Owens v. Jastrow, 789 F.3d

529, 535 (5th Cir. 2015) (citing 15 U.S.C. § 78u-4; Tellabs, Inc. v. Makor Issues &

Rights, Ltd., 551 U.S. 308, 321 (2007)). Specifically, “the PSLRA requires a plaintiff


P:\ORDERS\1-2020\0576MD.wpd   210119.1525     7
        Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 8 of 27




to identify each allegedly misleading statement with particularity and explain why it

is misleading, the so-called ‘particularity’ requirement.” Lormand, 565 F.3d at 239

(citing 15 U.S.C. § 78u-4(b)(1)).

           Additionally, the PSLRA requires a plaintiff to allege facts “giving rise to a

strong inference that the defendant acted with the required state of mind.” Id. (quoting

15 U.S.C. § 78u-4(b)(2)). To satisfy the pleading standard for the required “strong

inference” of scienter, the allegations must create an inference of scienter that is “at

least as compelling as any opposing inference one could draw from the facts alleged.”

Owens, 789 F.3d at 536 (quoting Tellabs, 551 U.S. at 324). “[A] tie favors the

plaintiff.” Id. (quoting Lormand, 565 F.3d at 254).

III.       ANALYSIS

           In Count I of the Complaint, Plaintiff alleges that Defendants (a) engaged in a

scheme to defraud; (b) “omitted to state one or more material facts necessary” to make

statements “not misleading;” and (c) engaged in a fraudulent or deceptive act, practice,

and course of business. See Complaint, ¶ 174; see also 17 C.F.R. § 240.10b-5(a)-(c).2

2
           Rule 10b-5 provides:

                       It shall be unlawful for any person, directly or indirectly, by the use of
                       any means or instrumentality of interstate commerce, or of the mails or
                       of any facility of any national securities exchange,

                       (a)          To employ any device, scheme, or artifice to defraud,
                                                                                            (continued...)

P:\ORDERS\1-2020\0576MD.wpd   210119.1525                  8
        Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 9 of 27




Defendants argue that Count I should be dismissed because Plaintiff did not

adequately allege that Defendants omitted material facts that were necessary to make

the cited statement not misleading. Specifically, Defendants argue that Plaintiff failed

to allege with sufficient particularity how the cited statements about Shenandoah were

misleading. Defendants argue also that Plaintiff failed to allege facts supporting a

strong inference of scienter.

           A.          Claim Based on a Scheme to Defraud – Rule 10b-5(a)

           In its Motion to Dismiss, Defendants do not address the Rule 10b-5(a) “scheme

to defraud” aspect of Plaintiff’s claim in Count I. In response to Plaintiff’s assertion

that Defendants were not seeking dismissal of this aspect of the claim, Defendants

stated that the “Complaint presents a typical Rule 10b-5(b) suit, as it alleges that

Defendants defrauded investors through misrepresentations in public filings.” See



2
           (...continued)

                       (b)          To make any untrue statement of a material fact or to omit to
                                    state a material fact necessary in order to make the statements
                                    made, in the light of the circumstances under which they were
                                    made, not misleading, or

                       (c)          To engage in any act, practice, or course of business which
                                    operates or would operate as a fraud or deceit upon any person,

                       in connection with the purchase or sale of any security.

           17 C.F.R. 240.10b-5.

P:\ORDERS\1-2020\0576MD.wpd   210119.1525                  9
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 10 of 27




Response, pp. 16-17. The United States Supreme Court has held, however, that the

“dissemination of false or misleading statements with intent to defraud can fall within

the scope of subsections (a) and (c) of Rule 10b-5.” Lorenzo v. Sec. & Exch. Comm’n,

__ U.S. __, 139 S. Ct. 1094 (2019).

           Notwithstanding Defendants’ characterization of the Complaint, Plaintiff

clearly alleges “Defendants’ Fraudulent Scheme” as the heading of the first

substantive section. See Complaint, p. 9. In the Complaint, Plaintiff alleges a scheme

to defraud that involved more than making misleading statements to the public. See

id., ¶ 3; ¶ 29 (“Defendants engaged in a fraudulent scheme through various means that

operated as a deception on the investing public concerning the size and commercial

viability of the Shenandoah project and a whistleblower complaint about Defendants’

multi-billion dollar securities fraud as described herein”); ¶¶ 30-93. For example,

Plaintiff alleges that, as part of the scheme to defraud, Anadarko retaliated “against

employees who tried to stand up for the truth about Shenandoah.” Id., ¶ 3(h).

Plaintiff alleges that Defendants concealed the scheme to defraud by “representing to

employees that the [confidentiality agreement] prohibited them from disclosing to

investors the truth about Shenandoah or any aspect of Defendants’ scheme.” Id.,

¶ 3(k).




P:\ORDERS\1-2020\0576MD.wpd   210119.1525   10
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 11 of 27




           Defendants did not move to dismiss and, in any event, Plaintiff adequately

alleges, a Rule 10b-5(a) “scheme to defraud” claim in Count I of the Complaint.

           B.          Claim Based on Misleading Statements – § 10(b) and Rule 10b-5(b)

           Pre-Class Period Statements.– In the Complaint, Plaintiff identifies statements

to investors that were made prior to the Class Period (February 20, 2015 through

May 2, 2017). See id., ¶¶ 30-34. Defendants argue these statements cannot be

considered because they were made outside the Class Period. Although it is clear that

these statements were made prior to the Class Period, they are not an independent

basis for liability under § 10(b). Instead, these statements are Anadarko’s original

statements regarding Shenandoah and they help inform the reasonable understanding

of later statements made during the Class Period.

           For example, Plaintiff alleges that on March 19, 2013, prior to the Class Period,

Defendants issued a press release regarding the Shen 2 appraisal well, quoting

Daniels’s statements about the “successful Shenandoah-2 well” being “one of

Anadarko’s largest oil discoveries in the Gulf of Mexico, with more than 1,000 net

feet of oil pay and reservoir rock and fluid properties of much higher quality than

previously encountered . . ..” See id., ¶ 32. Later, on March 3, 2015, during the Class

Period, Defendants stated that Shen 3 “was a very successful appraisal well.” See id.,

¶ 102. The description of Shen 2 as a “successful Shenandoah-2 well” based on its


P:\ORDERS\1-2020\0576MD.wpd   210119.1525       11
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 12 of 27




large oil pay made it reasonable for investors to understand that the “very successful

appraisal well” Shen 3 also had a large oil pay. Yet Plaintiff alleges that Shen 3 was

a dry hole.

           Similarly, a slide presented by Anadarko at a March 4, 2014 conference,

showed the Shenandoah basin as a “-$2 - $4 Billion Net Opportunity.” See id., ¶ 34.

Although this was prior to the Class Period, it provides background and context for

Class Period Statements regarding the Shenandoah project being “well within the

range of expectation of what we had put out there” (id., ¶ 110), and “we’re right where

we thought” (id., ¶ 112). Therefore, the statements set forth in the Complaint that

were made prior to the Class Period are relevant to an understanding of the statements

made during the Class Period.

           Statements During Class Period.– As noted above, an essential element of a

§ 10(b) claim is that the defendant made a material statement that was false or

misleading. See Lormand, 565 F.3d at 238. Defendants argue that Plaintiff’s § 10(b)

claim should be dismissed for failure to explain how the challenged statements made

during the Class Period were misleading.

           Plaintiff alleges that Defendants made multiple statements during the Class

Period that were misleading because they failed to disclose material information

necessary so the statements would not be misleading. Plaintiffs identify specifically


P:\ORDERS\1-2020\0576MD.wpd   210119.1525   12
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 13 of 27




the challenged statements made during the Class Period, which include SEC filings,

press releases, statements during conference calls with investors and analysts, and

earnings calls. See Complaint, ¶¶ 97-140. Plaintiff in the Complaint also states

specifically the material facts that Defendants omitted even though the facts were

“necessary not to make their statements misleading.” See id., ¶ 95; ¶ 141 (for

statements after April 2016).

           As an example, Anadarko stated in its 2014 Form 10-K that the “Shenandoah-3

well confirmed the . . . excellent reservoir qualities [and] reduced the uncertainty of

the resource range.” Id., ¶ 97. Similarly, in a March 3, 2015 conference call with

investors and analysts, Daniels stated that Shen 3 “was a very successful appraisal

well.” Id., ¶ 102. Significantly, Plaintiff alleges that Anadarko failed to disclose that

Shen 3 was a dry hole, an omission which could have created “an impression of a state

of affairs that differs in a material way from the one that actually exists.” See Indiana

Elec. Workers’ Pension Trust Fund IBEW v. Shaw Group, Inc., 537 F.3d 527, 541

(5th Cir. 2008).

           Although Plaintiff does not individually tie each challenged statement to a

specific omitted fact, it explains clearly its position that the cited statements regarding

the future commercial viability of Shenandoah were rendered misleading by the

omission of information demonstrating that Anadarko and the Individual Defendants


P:\ORDERS\1-2020\0576MD.wpd   210119.1525   13
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 14 of 27




already knew that the original projections required significant downward adjustment.

See, e.g., Complaint, ¶¶ 36; 58; 67. Plaintiff adequately alleges in the Complaint why

it believes the omitted information renders the cited statements misleading.

           Forward-Looking Statements.– Defendants argue that certain statements by

Walker, Gwin and Daniels are protected by the PSLRA’s Safe Harbor clause as

forward-looking.

           Under the Safe Harbor clause, a forward-looking statement is not actionable if:

(1) it is identified as forward-looking and is accompanied by “meaningful cautionary

statements identifying important factors that could cause actual results to differ

materially;” (2) it is immaterial; or (3) the plaintiff fails to plead that the

forward-looking statement was made with actual knowledge that it was false or

misleading. See Lormand, 565 F.3d at 243 (citing 15 U.S.C. § 78u-5(c)(1)(A), (B);

Southland Sec. Corp. v. INSpire Ins. Solutions, Inc., 365 F.3d 353, 371-72 (5th Cir.

2004)). “Whether or not a statement is forward-looking is governed by the nature of

the statement, not a litigant’s allegations about the statement.” KB Partners I, L.P. v.

Pain Therapeutics, Inc., 2015 WL 7760201, *10 (W.D. Tex. Dec. 1, 2015).

           As an initial matter, Defendants have failed to establish that each forward-

looking statement was identified as forward-looking and was accompanied by

meaningful cautionary statements. Plaintiff alleges that many of the statements at


P:\ORDERS\1-2020\0576MD.wpd   210119.1525     14
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 15 of 27




issue “were not identified” as forward-looking by Defendants. See Complaint, ¶ 162.

Plaintiff alleges also that the statements were not accompanied by meaningful

cautionary language. “When risks have already begun to materialize, it is no longer

sufficient to generally warn of the possibility of these risks in the future.” Marcus v.

J.C. Penney Co., Inc., 2015 WL 5766870, *3 (E.D. Tex. Sept. 29, 2015). “When

cautionary language is glossed over as a future risk rather than the certain dangers that

had already begun to materialize then the warnings are no longer meaningful.” Id.

(internal quotations and ellipsis omitted). In this case, Plaintiff alleges that by the

time Defendants made “forward-looking” statements during the Class Period

regarding Shenandoah, Defendants already knew that the potential for Shenandoah

was being exaggerated and needed “a significant downward adjustment.” See, e.g.,

Complaint, ¶ 6. As a result, Plaintiff has adequately alleged that the Safe Harbor

provision does not apply to protect the “forward-looking” statements Defendants

assert exist.

           Additionally, many courts have held that the Safe Harbor clause does not

protect statements when the plaintiff adequately alleges that the defendant knew his

statements were misleading when made. See, e.g., Lormand, 565 F.3d at 244

(“Because the plaintiff adequately alleges that the defendants actually knew that their

statements were misleading at the time they were made, the safe harbor provision is


P:\ORDERS\1-2020\0576MD.wpd   210119.1525   15
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 16 of 27




inapplicable to all alleged misrepresentations.”); Marcus, 2015 WL 5766870 at *2.

Plaintiff in this case clearly alleges that at the time each statement was made, “the

speaker knew the [statement] was misleading” and the statement “was authorized

and/or approved by an executive director of Anadarko who knew that the [statement]

was misleading.” Complaint, ¶ 164.

           Plaintiff adequately alleges facts that, if proven, would preclude application of

the Safe Harbor provision to the challenged statements. As a result, the Court denies

the Motion to Dismiss to the extent it is based on the Safe Harbor provision.

           Conclusion Regarding Misleading Statements.– Plaintiff has adequately

alleged with particularity the factual basis for the misleading statements which form

the basis for the § 10(b) and Rule 10b-5(b) claim in Count I.

           D.          Claim Based on Deceptive Business Practices – Rule 10b-5(c)

           As with the Rule 10b-5(a) claim in Count I, Defendants did not address

Rule 10b-5(c) in their Motion to Dismiss. To establish liability under Rule 10b-5(c)

for deceptive business practices, the plaintiff must prove that “the defendant . . .

engaged in conduct that had the principal purpose and effect of creating a false

appearance of fact in furtherance of the scheme.” S.E.C. v. Farmer, 2015 WL

5838867, *14 (S.D. Tex. Oct. 7, 2015). A cause of action exists under Rule 10b-5(c)

“for behavior that constitutes participation in a fraudulent scheme, even absent a


P:\ORDERS\1-2020\0576MD.wpd   210119.1525       16
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 17 of 27




fraudulent statement by the defendant.” Id. (quoting In re Global Crossing, Ltd. Sec.

Litig., 322 F. Supp. 2d 319, 335-36 (S.D.N.Y. 2004)). There can be, however,

significant overlap among the theories of liability under Rule 10b-5. See Lorenzo, 139

S. Ct. at 1102 (citing Herman & MacLean v. Huddleston, 459 U.S. 375, 383 (1983)).

           Plaintiff alleges that Anadarko and the Individual Defendants engaged in a

“course of conduct to conceal adverse material information.” Complaint, ¶ 176.

Other deceptive business acts or practices alleged include “directing employees to use

outdated, misleading maps that made Shenandoah seem more commercially viable that

it really was so as to ensure that Anadarko’s partners could not expose the truth.” Id.,

¶ 3(g). Plaintiff alleges that Defendants knew by the end of 2014 that there was

substantial doubt about Shenandoah’s value and economic viability, yet failed to

disclose this in the Forms 10-K and 10-Q SEC filings. Id., ¶ 142. Plaintiff alleges

that Defendants engaged in a deceptive business practice by failing to disclose

complete information necessary to understand Anadarko’s “financial condition,

changes in financial condition and results of operations” in violation of SEC

Regulation S-K Item 303 (“Item 303”). Id., ¶ 143. Plaintiff alleges that the Item 303

requirement is “intended to provide a narrative explanation of a company’s financial

statements that enables investors to see the company through the eyes of

management.” Id. Plaintiff alleges that “Defendants understood that investors were


P:\ORDERS\1-2020\0576MD.wpd   210119.1525   17
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 18 of 27




keenly interested in the Shenandoah project, as evidenced by the fact that the project’s

ongoing status was repeatedly discussed during Company presentations and earnings

conference calls with investors and security analysts.” Id., ¶ 144.

           Defendants did not move to dismiss, and Plaintiff adequately alleges, a

Rule 10b-5(c) “deceptive business practices” claim in Count I of the Complaint.

           E.          Allegations of Scienter

           Scienter is an element of Plaintiff’s claims. In the Fifth Circuit, “[t]he required

state of mind for scienter is an intent to deceive, manipulate, or defraud or severe

recklessness.” Spitzberg v. Houston Am. Energy Corp., 758 F.3d 676, 684 (5th Cir.

2014). “[Severe recklessness is] limited to those highly unreasonable omissions or

misrepresentations that involve not merely simple or even inexcusable negligence, but

an extreme departure from the standards of ordinary care, and that present a danger

of misleading buyers or sellers which is either known to the defendant or is so obvious

that the defendant must have been aware of it.” Id. (quoting Rosenzweig v. Azurix

Corp., 332 F.3d 854, 866 (5th Cir. 2003)).

             Circumstantial evidence can support a strong inference of scienter, but

“allegations of motive and opportunity standing alone will not suffice.” Indiana Elec.

Workers’ Pension Trust Fund IBEW v. Shaw Group, Inc., 537 F.3d 527, 533 (5th Cir.




P:\ORDERS\1-2020\0576MD.wpd   210119.1525        18
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 19 of 27




2008). “Appropriate motive and opportunity allegations may, however, meaningfully

enhance the strength of the inference of scienter.” Id.

           The Court employs a three-step process to evaluate allegations of scienter:

(1) the Court accepts the factual allegations in the Complaint as true; (2) the Court

considers the entire Complaint as a whole; and (3) the Court considers “plausible

inferences supporting as well as opposing a strong inference of scienter.” See Neiman

v. Bulmahn, 854 F.3d 741, 747 (5th Cir. 2017). “When analyzing a complaint for

scienter, a court must ‘assess all the allegations holistically,’ not in isolation.” Owens,

789 F.3d at 536 (quoting Tellabs, 551 U.S. at 326). The allegations in the Complaint

must create an inference of scienter that is “at least as compelling as any opposing

inference one could draw from the facts alleged.” Id. (quoting Tellabs, 551 U.S. at

324). “[A] tie favors the plaintiff.” Id. (quoting Lormand, 565 F.3d at 254).

           Allegations of Knowledge.– Plaintiff has alleged that Defendants each “knew

or were severely reckless in disregarding that material facts were being concealed

from investors.” Complaint, ¶ 146. Plaintiff alleges further that Defendants each “had

actual knowledge of the misleading statements they made and/or acted in severe

reckless disregard of the truth at the time they spoke.” Id., ¶ 147. Although these




P:\ORDERS\1-2020\0576MD.wpd   210119.1525   19
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 20 of 27




general allegations are against “Defendants” as a group, the specific allegations

discussed below are tied to specific Individual Defendants.3

           Plaintiff alleges that Defendants knew their statements were misleading because

Frye repeatedly told them. Plaintiff alleges that in January 2014, “Defendants tasked

Frye with evaluating Shenandoah and analyzing the available scientific data to assess

whether the project should move forward to production.” Id., ¶ 41. “Specifically,

Frye was asked to focus on Shenandoah’s perceived value and any risks to that

perceived value.” Id. Plaintiff alleges that the objective was to use Frye’s “economic

model to assist the Executive Committee in establishing budgets for the following

year.” Id. Walker, Gwin and Daniels were on the Executive Committee. Id. Plaintiff

alleges that by February 2014, “Frye had assembled and presented undeniable

evidence that Anadarko was exaggerating Shenandoah’s potential to the market.” Id.,

¶ 6. Plaintiff alleges that on February 19, 2014, Frye attended a meeting about

Shenandoah at which Leyendecker was present. Id., ¶ 42. Plaintiff alleges that on or

about August 18, 2014, Leyendecker “insisted Frye and other scientists conceal maps


3
           Defendants argue that the allegations in the Complaint lack specifics. Plaintiff notes
           that its investigation is ongoing, that many of the relevant facts are within Defendants’
           exclusive control. See Complaint, p. 1 n.1. Plaintiff alleges also that Defendants have
           intimidated and threatened employees if they disclose “any aspect of Defendants’
           fraudulent scheme.” Id., ¶ 5(l). Plaintiff notes further that Frye’s “whistleblower
           materials” were sealed until recently and remain heavily redacted. See id. at 1 n.1;
           ¶ 55.

P:\ORDERS\1-2020\0576MD.wpd   210119.1525         20
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 21 of 27




revealing the existence of faulting and instead use false maps of Shenandoah,” maps

that had been manipulated “by recalibrating.” Id., ¶ 60. Plaintiff alleges that on

February 1, 2016, Frye met with Walker, Gwin, Daniels, and others to discuss the

proposal for Shen 5. See id., ¶ 70. Plaintiff alleges that “the attendees discussed the

Shenandoah project at large, and Defendants appeared to be familiar with and well-

versed in the subject.” Id. Plaintiff alleges that in late April 2016, Frye provided to

Defendants “a detailed 20-page letter previewing much of the same information she

intended to submit to the SEC.” Id., ¶ 73. Plaintiff alleges that in the summer of

2016, Frye “met with lawyers for Anadarko’s Audit Committee” over two occasions,

during which “she provided additional detailed information regarding the scheme.”

See id., ¶ 78.

           Plaintiff alleges that Anadarko’s RCT also informed Defendants that they

should revise downward the assessment of Shenandoah. See id., ¶ 65. “Anadarko’s

RCT served an internal audit function by reviewing the exploration team’s methods

for reporting on resources to prevent ‘salesmanship and overly optimistic evaluations

of exploration prospects.’” Id., ¶ 66. Plaintiff alleges that the RCT examined “the

Shenandoah project and more specifically its size.” Id., ¶ 67. Plaintiff alleges that

while the RCT was evaluating Shen 4, which was drilled in 2015, “it became

increasingly apparent to the development team that the exploration team was


P:\ORDERS\1-2020\0576MD.wpd   210119.1525   21
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 22 of 27




selectively ignoring relevant data.” Id. Plaintiff alleges that the RCT “confirmed that

the resource claims made by exploration executives needed a significant downward

adjustment.” Id.

           Plaintiff alleges that others at Anadarko believed the statements about

Shenandoah were incorrect. Plaintiff alleges that Anadarko geologist Paul Chandler

“pointed out numerous errors in the exploration team’s methodology and stated that

their resource statements were incorrect.” See id., ¶ 46. Plaintiff alleges that Chandler

presented this information to Executive Committee members Darrell Hollek and/or

Jim Kleckner. See id. Plaintiff alleges that in February 2017, Project Reservoir

Engineer Doug Shotts had prepared a presentation that “included information about

the geologic uncertainty surrounding Shenandoah,” and “included an honest

assessment of the size of the Shenandoah resource and the economic obstacles to its

profit potential.” Id., ¶ 47. Plaintiff alleges that Leyendecker “abruptly canceled” the

scheduled presentation because he “did not want the truth about the uncertainty in size

and value of the resource to get out.” Id.

           Defendants argue that none of these allegations raise a strong inference of

scienter because the inference cannot arise from the Individual Defendants’

assignment to the Executive Committee and their presence at meetings during which

the Shenandoah project was discussed. The allegations described above raise an


P:\ORDERS\1-2020\0576MD.wpd   210119.1525   22
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 23 of 27




inference of scienter that is at least as strong as the alternative inference that Walker,

Gwin, and Daniels attended meetings but failed to pay attention and that these

individuals received company reports but failed to read them. As to Leyendecker, the

inference of scienter is at least as strong as the inference that Leyendecker simply

chose not to believe Frye, the RCT, and others at Anadarko who had studied the

Shenandoah project. Allegations that a defendant ignored significant red flags,

supported by allegations of motive and opportunity, is enough to give rise to a strong

inference of scienter on the part of that defendant. See In re ArthroCare Corp. Sec.

Litig., 726 F. Supp. 2d 696, 712 (W.D. Tex. 2010) (citing In re Spear & Jackson Sec.

Litig., 399 F. Supp. 2d 1350, 1359 (S.D. Fla. 2005)).

           Plaintiff alleges also that the Individual Defendants “monitored and/or oversaw

the Shenandoah project” and were able to speak about the project at conference calls

and meetings with investors. See id., ¶ 149. On many occasions, the challenged

statements were made during conference calls or at meetings during which more than

one Individual Defendant was present. For example, Plaintiff alleges that Walker and

Gwin were both present and making statements during an earnings call on October 28,

2015. See id., ¶ 110. Similarly, Plaintiff alleges that Walker and Daniels were present

and making statements during an earnings call on May 3, 2016. See id., ¶ 121.

Whenever a defendant “voluntarily chooses to speak publicly, he or she has a duty to


P:\ORDERS\1-2020\0576MD.wpd   210119.1525     23
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 24 of 27




tell the whole truth,” and must disclose material, adverse facts that affect the validity

or plausibility of his statement. In re ArthroCare, 726 F. Supp. 2d at 716. The fact

that only one of the Individual Defendants may have made a challenged statement to

the public does not preclude an inference of scienter on the part of another Individual

Defendant who was present and had the opportunity to correct the speaker at the time

the inaccurate and misleading statements were made to the investing public. See id.

(citing Barrie v. Intervoice-Brite, Inc., 397 F.3d 249, 262 (5th Cir. 2005)). “[A] high

ranking company official cannot sit quietly at a conference with analysts, knowing

that another official is making false statements and hope to escape liability for those

statements.” Barrie, 397 F.3d at 262.

           Allegations of Motivation.– Plaintiff has alleged also that Defendants were

motivated to provide misleading information to investors and to conceal the scheme

to defraud. See Complaint, ¶ 150. Plaintiff alleges that Defendants knew that

disclosure of the adverse information about Shenandoah would “at least cost them

their jobs,” would have reduced the share price of Anadarko stock, and would prevent

them from receiving “over $100 million in golden parachute payments.” Id.

           Each Individual Defendant was receiving a large salary. Plaintiff alleges that

during “fiscal years 2015-2017, Walker received over $52 million in total executive

compensation.” Id., ¶ 17. Plaintiff alleges that during that same time period, Gwin


P:\ORDERS\1-2020\0576MD.wpd   210119.1525    24
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 25 of 27




received $20.6 million in total executive compensation. Id., ¶ 18. Plaintiff alleges

that during 2015, Daniels received $6.5 million in total executive compensation and

“engaged in insider sales of Anadarko common stock during the Class Period at

inflated prices from which he received proceeds of $3.1 million.” Id., ¶ 19. Plaintiff

alleges that Leyendecker received in excess of $4 million during fiscal years 2015-

2017. Id., ¶ 20.

           Conclusion Regarding Scienter.– The Court has viewed all the factual

allegations in the Complaint holistically and not in isolation.           The Court has

considered the allegations regarding motive and opportunity to enhance the strong

inference of scienter raised by Plaintiff’s allegations of Defendants’ knowledge.

Accepting the factual allegations in the Complaint as true, and considering inferences

supporting as well as opposing scienter, the Court finds that Plaintiff has alleged with

adequate particularity that each Defendant acted with the requisite scienter.

           F.          Control Person Liability – § 20(a)

           Under § 20(a) of the Exchange Act, “[e]very person who, directly or indirectly,

controls any person liable under any provision of this chapter or of any rule or

regulation thereunder shall also be liable jointly and severally with and to the same

extent as such controlled person to any person to whom such controlled person is

liable.” 15 U.S.C. § 78t(a). A plaintiff who fails to state a claim for a violation of the


P:\ORDERS\1-2020\0576MD.wpd   210119.1525        25
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 26 of 27




Exchange Act similarly fails to state a claim under § 20(a). See Southland Sec. Corp.

v. INSpire Ins. Sols., Inc., 365 F.3d 353, 383 (5th Cir. 2004).

           Individual Defendants argue that the § 20(a) control person liability claim must

be dismissed because Plaintiff has failed to allege a primary claim under § 10(b) and

Rule 10b-5. As explained above, however, Plaintiff has adequately alleged the

primary claim. Therefore, the § 20(a) claim is not subject to dismissal.

VI.        CONCLUSION AND ORDER

           The sole issue before the Court at this time is whether the claims in Plaintiff’s

Complaint are adequately alleged, not whether the claims are likely to survive a

motion for summary judgment following discovery. As discussed above, Plaintiff has

adequately alleged their Exchange Act claims against Defendants. Accordingly, it is

hereby

           ORDERED that Defendants’ Motion to Dismiss [Doc. # 60] is DENIED. It

is further

           ORDERED that the parties may begin to conduct discovery. It is further

           ORDERED that by February 5, 2021, the parties shall submit to the Court

proposed deadlines for Defendants to file their Answer to the Amended Complaint

and for initial disclosures, and proposed date(s) for an initial scheduling conference.




P:\ORDERS\1-2020\0576MD.wpd   210119.1525      26
      Case 4:20-cv-00576 Document 63 Filed on 01/19/21 in TXSD Page 27 of 27




           SIGNED at Houston, Texas, this 19th day of January, 2021.




                                                     NAN Y F. ATLAS
                                            SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\1-2020\0576MD.wpd   210119.1525    27
